PER CURIAM.
Claimant appeals pro se from the denial of his workers’ compensation claim. We affirm.
Claimant’s brief does not comply with Rule 84.04. As stated in a previous workers’ compensation case appealed by this claimant, claimant filed “an incomprehensible brief.” Brown v. City of St. Louis, 842 S.W.2d 163, 165 (Mo.App.E.D.1992). We would be justified in dismissing his appeal for this failure. Nevertheless, we elected to review his claims and find that none have merit.
The decision of the Labor and Industrial Relations Commission is supported by competent and substantial evidence on the whole record. No error of law appears. An opinion would have no precedential value. Rule 84.16(b).